Case 2:16-cr-00300-SMH-KK Document 129 Filed 09/24/20 Page 1 of 4 PageID #: 657




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                              LAKE CHARLES DIVISION

 UNITED STATES OF AMERICA                         CRIMINAL ACTION NO. 16-00300-02

 VERSUS                                           JUDGE S. MAURICE HICKS, JR.

 MARVA FLENORY                                    MAGISTRATE JUDGE KAY

                                 MEMORANDUM ORDER

        Before the Court is a pro se Motion for Immediate Release to Home Confinement

 under the CARES Act of 2020 (Record Document 117) filed by Defendant Marva Flenory

 (“Flenory”). Pursuant to the CARES Act, Flenory seeks immediate release to home

 confinement due to the COVID-19 pandemic. See id. 1 Flenory believes she is eligible

 for immediate release due to her increased risk of contracting COVID-10 in light of her

 medical conditions, including type 2 diabetes and hypertension. See id. The Government

 has responded in opposition to Flenory’s motion. See Record Document 121.

        On July 18, 2018, Flenory pled guilty before Magistrate Judge Kay to possession

 with intent to distribute a controlled substance, in violation of 21 U.S.C. § 841(a)(1). See

 Record Documents 77, 79, 80, & 85.          The undersigned accepted the Report and

 Recommendation on the Plea of Guilty on July 20, 2018. See Record Document 83. On

 January 31, 2019, Flenory was sentenced to 57 months imprisonment. See Record

 Document 98. Flenory is currently serving her sentence at FPC Alderson in West Virginia.




 1Flenory has not moved for compassionate release under Title 18, United States Code,
 Section 3582(c)(1)(A). Any such motion would be unsuccessful at this stage, as Flenory
 has not submitted evidence that she has exhausted administrative remedies within the
 BOP. See U.S. v. Franco, No. 20-60473, 2020 WL 5249369 (5th Cir. Sept. 3, 2020).
Case 2:16-cr-00300-SMH-KK Document 129 Filed 09/24/20 Page 2 of 4 PageID #: 658




          Title 18, United States Code, Section 3624(c)(2) provides that the Bureau of

 Prison’s (“BOP”) authority to release a prisoner “may be used to place a prisoner in home

 confinement for the shorter of 10 percent of the term of imprisonment of that prisoner or

 6 months.” Under the Coronavirus Aid, Relief, and Economic Security Act (“CARES Act”),

 Pub. Law 116-136, enacted on March 27, 2020, “if the Attorney General finds that

 emergency conditions will materially affect” BOP functioning, the BOP Director may

 “lengthen the maximum amount of time for which [he] is authorized to place a prisoner in

 home confinement” under Section 3624(c)(2). Pub. L. 116-136, § 12003(b)(2). On April

 3, 2020, the Attorney General found such conditions existed, stating “emergency

 conditions [created by COVID-19] are materially affecting the functioning” of the BOP.

 See Memorandum from Attorney General William Barr to Director of Bureau of Prisons,

 Increasing Use of Home Confinement at Institutions Most Affected by COVID-19 (April 3,

 2020),     available   at   https://www.justice.gov/file/   1266661/download    (last   visited

 4/20/2020). Thus, the BOP director now has the authority to grant home confinement to

 a larger group of prisoners. See id.

          Section 3621(b) provides that the BOP “shall designate the place of the prisoner’s

 imprisonment.” 18 U.S.C. § 3621(b). The BOP considers bed availability, the prisoner’s

 security designation, his programmatic needs, his mental and medical health needs, his

 faith-based needs, recommendations of the sentencing court, other security concerns of

 the BOP, and the proximity to his primary residence. See id. “A designation of a place

 of imprisonment under [Section 3621] is not reviewable by any court.” Id. The Fifth Circuit

 has followed this statutory directive, stating “a prisoner has no liberty interest or right to

 be housed in any particular facility, and the BOP has wide discretion in designating the



                                           Page 2 of 4
Case 2:16-cr-00300-SMH-KK Document 129 Filed 09/24/20 Page 3 of 4 PageID #: 659




 place of a prisoner’s imprisonment.” Siebert v. Chandler, 586 Fed.Appx. 188, 189 (5th

 Cir. 2014), citing Olim v. Wakinekona, 461 U.S. 238, 244-245, 103 S.Ct. 1741, 1745

 (1983) and 18 U.S.C. § 3621(b).

       The CARES Act does in fact grant broad discretion to the BOP regarding release

 to home confinement. However, such decisions still remain exclusively with the BOP.

 Nothing in the CARES Act changed the statutory authority granted in Section 3621(b) and

 this Court still lacks the power to order home confinement under the CARES Act. See

 generally United States v. Williams, No. CR 2:12-539, 2020 WL 1940836, at *2 (S.D. Tex.

 Apr. 22, 2020) (“While the CARES Act allows the BOP Director to lengthen the amount

 of time a prisoner may be placed in home confinement, nothing in the Act grants individual

 prisoners the right to serve the remainder of their sentence in home confinement. The

 BOP still has exclusive authority to determine where a prisoner is housed. 18 U.S.C. §

 3621(B).”); United States v. Read-Forbes, 2020 WL 1888856, at *5 (D. Kan. Apr. 16,

 2020) (“While the CARES Act gives the BOP broad discretion to expand the use of home

 confinement during the COVID-19 pandemic, the Court lacks jurisdiction to order home

 detention under this provision.”); United States v. Engleson, 2020 WL 1821797, at *1

 (S.D.N.Y. Apr. 10, 2020) (while court can recommend, ultimate decision whether to

 release inmate to home confinement rests with BOP); United States v. Hembry, 2020 WL

 1821930, at *2 (N.D. Cal. Apr. 10, 2020); United States v. Carter, 2020 WL 1808288, at

 *2 (S.D. Ind. Apr. 9, 2020); United States v. Garza, 2020 WL 1485782, at *1 (S.D. Cal.

 Mar. 27, 2020).




                                        Page 3 of 4
Case 2:16-cr-00300-SMH-KK Document 129 Filed 09/24/20 Page 4 of 4 PageID #: 660




         Accordingly, for the foregoing reasons,

         IT IS ORDERED that Flenory’s pro se Motion for Immediate Release to Home

 Confinement under the CARES Act of 2020 (Record Document 117) be and is hereby

 DENIED.

         THUS DONE AND SIGNED, in Shreveport, Louisiana, this 24th day of September,

 2020.




                                        Page 4 of 4
